UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 09, 2013 LAREDO RESOURCES CORP. (Exact Name of Registrant as Specified in Charter) Nevada 333-171457 90-0822497 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 300 Jameson House 838 Hastings Street Vancouver, British Columbia V6C0A6 (604) 669-9000 Registrant’s telephone number, including area code: 406-213-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) LAREDO RESOURCES CORP. CURRENT REPORT ON FORM 8-K SECTION 8 – OTHER EVENTS Item 8.01 Other Events Laredo Resources Corporation News Release – Pony Mountain Montana (Attached herein as Exhibit 99.1) SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Exhibit No. Description Laredo Resources Corporation – News Release Pony Mountain Montana. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LAREDO RESOURCES CORP. Date: October 9, 2013 By: /s/ Robert Gardner Robert Gardner Chief Executive Officer 3
